              Case 3:18-bk-02945-JAF         Doc 17     Filed 11/26/18     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:                                                 Case No.: 3:18-bk-02945-PMG
RODNEY K. RIETTIE and
JESSICA RIETTIE,

                  Debtors.
___________________________ /

              NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

                 Pursuant to Local Rule 2002-4, the Court will consider the relief requested
         in this paper without further notice or hearing unless a party in interest files a
         response within 30 days from the date set forth on the attached proof of service,
         plus an additional three days for service if any party was served by U.S. Mail.

                 If you object to the relief requested in this paper, you must file a response
         with the Clerk of the Court at 300 North Hogan Street, Suite 3-150, Jacksonville,
         Florida 32202, and serve a copy on the movant’s attorney, Jerrett M. McConnell,
         McConnell Law Group, P.A., 6100 Greenland Rd., Unit 603, Jacksonville, FL 32258,
         and any other appropriate persons within the time allowed. If you file and serve a
         response within the time permitted, the Court will either schedule and notify you
         of a hearing, or consider the response and grant or deny the relief requested without
         a hearing.

                 If you do not file a response within the time permitted, the Court will
         consider that you do not oppose the granting of the relief requested in the paper,
         will proceed to consider the paper without further notice or hearing, and may grant
         the relief requested.


                   OBJECTION TO CLAIM TWO (2) OF PATRICK GIBSON

         COMES NOW the Debtors, by and through their undersigned attorney, and hereby object to

Claim Two (2) filed by Patrick Gibson (“Gibson”), and as grounds therefore would state:

         1.     The Proof of Claim (“POC”) was filed by Gibson on August 30, 2018.

         2.     The POC alleges the Debtors owe Gibson $100,000.00 for an alleged personal injury

claim.

         3.     Gibson’s claim is contingent and unliquidated.

         4.     Gibson failed to attach any supporting documentation to his POC.
            Case 3:18-bk-02945-JAF          Doc 17      Filed 11/26/18     Page 2 of 2




       WHEREFORE, based on the foregoing, the Debtors pray that the Court disallow Claim Two

(2) of Patrick Gibson, and pray for such further relief as the Court may deem just and proper.


                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Debtors’ Objection to Claim Two
(2) was furnished to the following: Rodney and Jessica Riettie, Debtors, 85 Citrus Ridge Drive, Ponte
Vedra, FL 32081; Eric S. Block, attorney for Patrick Gibson and filer of his Proof of Claim, 76 S.
Laura St. Suite 1100, Jacksonville, FL 32202-5413; Douglas W. Neway, Chapter 13 Trustee, Post
Office Box 4308, Jacksonville, FL 32201-4308 and the Office of the U.S. Trustee, Room 620, 135
W. Central Blvd, Orlando, FL 32801 electronically or by U. S. Mail on this 26th day of November,
2018.



                                              MCCONNELL LAW GROUP, P.A.

                                              /s/ Jerrett M. McConnell
                                              ____________________________
                                              JERRETT M. McCONNELL
                                              Florida Bar #0244960
                                              6100 Greenland Rd., Unit 603
                                              Jacksonville, FL 32258
                                              Phone (904) 570-9180
                                              jmcconnell@mcconnelllawgroup.com
                                              Attorney for the Debtors
